DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich et al. 20190278710 herein Ehrlich in view of Kowles et al. 20190163651 herein Kowles.
Per claim 1, Ehrlich discloses: a main non-volatile memory (NVM); (fig. 1) 5and a controller circuit configured to, for each selected write command received by the NVM for execution to store write data to an associated target location, (¶0005; When the SMR HDD receives a write command that references one or more target logical block addresses (LBAs) and includes write data, the write data are written to a media cache of the HDD in a conventional magnetic recording (CMR) region of the HDD) ……. direct the NVM to read data adjacent 10the associated target location to which the write data are to be written by the selected write command and to transfer the read data to a read cache (¶0049; microprocessor-based controller 133 determines whether data associated with a target LBA referenced in the write command received in step 804 is stored in RAM 134. For example, microprocessor-based controller 133 can search read cache 650 and/or write cache 640 for the target LBA to determine whether data associated with target LBA are stored in RAM 134; the examiner notes that while the data in the cache is checked for similar LBA’s to fetch while writing, ¶0034 discloses that a command history queue is checked as a criteria to fetch).
Ehrlich discloses reading an adjacent memory location when a write is performed, referencing a similar region in memory as the data in the cache (command history ¶0034) but does not specifically disclose: a host command queue that lists pending data transfer commands to transfer data between the NVM and a host; examine the host command queue and direct the NVM to read data adjacent 10the associated target location to which the write data are to be written
Kowels in an analogous art discloses: a host command queue that lists pending data transfer commands to transfer data between the NVM and a host; (¶0033; the write/read engine 120 includes a sorting engine 118 that manages the selection order for executing commands in the command queue 116 to ensure pending commands are executed in an order that mitigates total observed delays in data access) examine the host command queue and direct the NVM to read data adjacent 10the associated target location to which the write data are to be written (fig. 8¶0033; the sorting engine 118 selectively executes pending write commands such that sequential writes are performed on physical data blocks that are arranged consecutively or in close proximity to one another and/or an order that reduces a total number of times that the controller 106 pauses to perform various tasks such as to alter one or more write/read settings. In this sense, the splitting of identified high-cost data access commands into multiple commands allows different portions of each command to be executed entirely independent of one another and at times that allow for a greatest reduction in delays to data access).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Ehrlich and Kowles because Ehrlich’s write access and Kowles command order execution to improve performance. Kowles provides a reduction in data action delays (¶0033).
Per claim 2, Ehrlich discloses: wherein the controller identifies at least one pending host read command in the host command queue and selects a range of data to be 15retrieved from the NVM based on a logical address associated with the pending host read command (¶0049; microprocessor-based controller 133 determines whether data associated with a target LBA referenced in the write command received in step 804 is stored in RAM 134. For example, microprocessor-based controller 133 can search read cache 650 and/or write cache 640 for the target LBA to determine whether data associated with target LBA are stored in RAM 134; the examiner notes that while the data in the cache is checked for similar LBA’s to fetch while writing, ¶0034 discloses that a command history queue is checked as a criteria to fetch).
Per claim 3, Ehrlich discloses: wherein the controller further identifies a range of data to be retrieved from the NVM in conjunction with the execution of the write command 20based on one or more background read operations generated by the controller (fig. 8¶0049-50; microprocessor-based controller 133 determines whether data associated with a target LBA referenced in the write command received in step 804 is stored in RAM 134. For example, microprocessor-based controller 133 can search read cache 650 and/or write cache 640 for the target LBA to determine whether data associated with target LBA are stored in RAM 134; the examiner notes that while the data in the cache is checked for similar LBA’s to fetch while writing, ¶0034 discloses that a command history queue is checked as a criteria to fetch).
Per claim 4, Ehrlich discloses: wherein the controller circuit further directs a transfer of the read data from the read cache to the host (fig. 8; ¶0050-51; microprocessor-based controller 133 sequentially writes the data associated with the target LBA and the additional data determined in step 806 to a group of contiguous physical locations in media-cache region 320).
Per claim 5, Ehrlich discloses: wherein the NVM comprises at least a selected one of a flash memory or a rotatable magnetic recording disc (fig.1, ¶0017).
Per claim 6, Kowels discloses: wherein the controller comprises a resource manager that identifies a selected set of resources necessary to execute the write command, 30wherein the controller identifies at least one pending read command from the host17 command queue that requires the selected set of resources in order to be executed, and wherein the read data adjacent the associated target location includes a set of read data identified by the at least one pending read command from the host command queue (fig. 8, ¶0033; the sorting engine 118 selectively executes pending write commands such that sequential writes are performed on physical data blocks that are arranged consecutively or in close proximity to one another and/or an order that reduces a total number of times that the controller 106 pauses to perform various tasks such as to alter one or more write/read settings. In this sense, the splitting of identified high-cost data access commands into multiple commands allows different portions of each command to be executed entirely independent of one another and at times that allow for a greatest reduction in delays to data access; examiner notes that the selected set of resources are interpreted as the track, memory, cache/buffer or storage required to execute the write command).
Per claim 7, Ehrlich discloses: wherein a plurality of read commands are issued by the controller to a flash memory electronics (FME) module associated with a flash memory of the NVM for execution prior to the execution of the write command (fig.1, ¶0018;  flash memory device 135 and may also include a flash manager device 136. In some embodiments, read channel 137 and microprocessor-based controller 133 are included in a single chip, such as a system-on-chip 131. In some embodiments, HDD 100 may further include a motor-driver chip 125 that accepts commands from microprocessor-based controller 133 and drives both spindle motor 114 and voice coil motor 128).
Per claim 9, Ehrlich discloses: wherein data are written to the NVM in garbage 15collection units (GCUs) and the read data obtained prior to the execution of the selected write command are in a selected GCU to which the write data are to be written (¶0033; microprocessor-based controller 133 receives command 601, which references a range of LBAs 501-505 that uniquely identify the blocks of data that make up file 510. For example, in embodiments in which LBAs in the logical address space of HDD 100 each identify a 4 KB block of data, file 510 has a size of about 20 KB; ¶0036; microprocessor-based controller 133 may store the data associated with LBAs 501-505 in contiguous group 530 of physical locations in media-cache region 320, such as when command 601 is a write command…..microprocessor-based controller 133 can retrieve the requested data for file 510, i.e., the data associated with LBAs 501-505, with a single disk access operation. Specifically, the data associated with LBAs 501-505 can be read from contiguous group 530 of physical locations in media-cache region 320 with a single seek and read operation).
Per claim 10, Ehrlich discloses: characterized as a solid-state drive (SSD) (¶0032; solid-state memory of HDD 100).
Claims 11-15 are the SSD claims corresponding to the apparatus claims 1-3 and 6-7 and is rejected under the same reasons set forth in connection with the rejection of claims 1-3 and 6-7.
Claims 16, 18-20 are the method claims corresponding to the apparatus claims 1-2, 9 and 10 and is rejected under the same reasons set forth in connection with the rejection of claims 1-2, 9 and 10.
Per claim 17, Ehrlich discloses: further comprising storing, in a write cache, the write data to be written by the execution of the selected write command to the NVM (¶0034; microprocessor-based controller 133 stores a copy 641 of the data included in the write command in a write cache 640 (see FIG. 6B) for HDD 100 stored in RAM 134.).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich et al. 20190278710 herein Ehrlich and Kowles et al. 20190163651 herein Kowles in view Radhakrishman 20160054997 herein Radh.
Per claim 8, the combined teachings of Ehrlich and Kowles do not specifically disclose: wherein the retrieved read data are observed for 10satisfaction of subsequent cache hits and the controller adjusts an amount of read data retrieved from the NVM in conjunction with future write commands based on the rate at which the retrieved read data are used to satisfy said subsequent cache hits.
Radh discloses: wherein the retrieved read data are observed for 10satisfaction of subsequent cache hits and the controller adjusts an amount of read data retrieved from the NVM in conjunction with future write commands based on the rate at which the retrieved read data are used to satisfy said subsequent cache hits (¶0049; The prefetch module 112 can be trained for single stride pattern or multi-stride pattern based on the history of the program data 114 being requested).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Ehrlich, Kowles and Radh because Radh’s trained prefetching would improve cache efficiency and performance. (¶0022;  a computing system or a prefetch module with rapid fetching/prefetching while improving pattern detection).
Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138